Exhibit 10.1

LOAN AND FINANCING AGREEMENT

This Loan and Financing Agreement (“Agreement”) made June 21, 2016, by and
between FLAGSTAR BANK, F.S.B., a federally chartered savings bank (“Bank”),
whose address is 5151 Corporate Drive, Troy, Michigan 48098-2639, and UTSI
FINANCE, INC., a Michigan corporation (“Borrower”) having the address of 12755
E. Nine Mile Road, Warren, Michigan, 48089.

1. DEFINITIONS:

In this Agreement and in the Collateral Documents (unless the context thereof
requires a contrary definition or unless the same shall be defined therein, in
which latter event, the definitions shall be cumulative and not exclusive), the
following words, phrases, and expressions shall have the respective meanings
attributed to them, to be equally applicable to both the singular and plural
forms, unless the plural form is the term so defined.

1.1 “Affiliate” shall mean any Person, directly or indirectly, under the same
ultimate Control as Borrower.

1.2 “Agreement” shall mean this Loan and Financing Agreement, and all
extensions, amendments, modifications and alterations thereto, in writing, from
time to time.

1.3 “Applicable Laws” shall mean any law, regulation, ordinance or similar
requirement of the United States, or any state, county and/or municipality in
which the Premises are located, or any other department, agency or subdivision
of any of the foregoing, including for specificity, not for limitation,
Environmental Laws and Licenses.

1.4 “Assignment of Leases and Rents” shall mean each assignment of the Pledged
Pool Leases and Income, contained within each applicable Mortgage or Deed of
Trust.

1.5 “Bank Approval” shall mean prior, written approval following written request
of Borrower, such approval not to be unreasonably withheld, conditioned or
delayed.

1.6 “Business Days” shall mean each weekday on which the Bank is open during
Bank’s normal course of business. Any other reference to days shall mean
calendar days.

1.7 “Closing Date Distribution” means the amount advanced under Section 2.1, and
other amounts (if any) provided by Borrower, distributed to Borrower’s parent
corporation and used to pay down the balance owing on the Existing Loan.

1.8 “Collateral” shall mean all property (real, personal, mixed, tangible and
intangible) now owned or hereafter acquired or leased by Borrower (excluding
titled vehicles) relating to, owned or leased by Borrower, and which is the
subject of each of the Mortgages and Assignments of Leases and Rents with
respect to separate parcels of the Pledged Pool Property, now or hereafter
existing.



--------------------------------------------------------------------------------

1.9 “Collateral Documents” shall mean any and all documents, instruments, notes,
agreements, and written memoranda, referred to in this Agreement or referred to
in any of the foregoing, and/or executed in connection herewith or therewith,
now or hereafter existing, and specifically, but not by way of limitation, each
Note, Mortgage, Assignment of Leases and Rents and Environmental Certificate and
Environmental Indemnification Agreement.

1.10 “Consistent Basis” shall mean, in reference to the application of GAAP,
that the accounting principles observed in the current period are comparable in
all material respects to those applied in the preceding periods.

1.11 “Control” or “Controlling” shall mean the possession of the power to
direct, or cause the direction of, management, operation and policies.

1.12 “Cure Period” shall mean with respect to an Event of Default requiring a
Notice of Default:

(a) Seven (7) Business Days following the Receipt Date of the Notice of Default
with respect to a Monetary Event of Default; and

(b) Thirty (30) Business Days following the Receipt Date of the Notice of
Default with respect to a Non-Monetary Event of Default. If the nature of the
Non-Monetary Event of Default is such that it cannot be cured within said 30-day
period and Borrower is diligently pursuing curative action, the Cure Period for
a Non-Monetary Event of Default shall be extended for a period of time (not to
exceed an additional forty five (45) days) and in a manner and upon terms and
conditions as meet Bank’s Approval, provided that any such extension shall not
imply, or be deemed to imply, any obligation on the part of the Bank to grant
any other or similar extension.

1.13 “Debt Service Coverage Ratio” shall mean, as of the date of determination,
that ratio (which shall not be less than 1.02:1.00) determined, in accordance
with GAAP applied on a Consistent Basis, by a fraction:

(a) the numerator of which is the gross rental income from the Premises received
by Borrower for the twelve (12) full calendar months then ended, minus the
aggregate of (x) actual cash operating expenses (excluding those paid by lessees
under Leases) (y) distributions (excluding and deducting from such distributions
those Permitted Distributions as defined under Section 1.42(a), (b), (e) and
(f) and the Closing Date Distribution), and (z) management fees in an amount
equal to the greater of (i) the actual management fee paid by Borrower, or
(ii) one percent (1%) of the gross rental income; and

(b) the denominator of which is the Debt Service Expense for the twelve
(12) full calendar months then ended.

 

2



--------------------------------------------------------------------------------

1.14 “Debt Service Expense” means Interest Charges, plus the current portion of
any debt, excluding any prepayment of any debt, plus the portion attributable to
principal of all payments on Capital Leases, if any (computed at the implicit
rate, if known, or five percent (5%) per annum otherwise), computed in
accordance with GAAP.

1.15 “Environmental Certificate and Environmental Indemnification Agreement”
shall mean each Environmental Certificate and Environmental Indemnification
Agreement in a form required by Bank, relating to a Pledged Pool Property, now
or hereafter existing, executed by Borrower.

1.16 “Environmental Laws” means all laws, regulations, rules, directions and
orders of the United States of America, any state, county or local authorities
in which the Premises are located and their respective agencies and departments
which pertain to the environment, including but without limitation, the Clean
Air Act (42 USC 7401 et seq.), Clean Water Act (33 USC 1251 et seq.), Resource
Conservation and Recovery Act of 1976 (42 USC 6901 et seq.), Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 USC 9601 et
seq.), Hazardous Materials Transportation Act (49 USC 1801 et seq.), Solid Waste
Disposal Act (42 USC 6901 et seq.), Toxic Substances Control Act (15 USC 2601 et
seq.), Michigan Natural Resources and Environmental Protection Act (MCL 324.101
et seq.) as each of such laws have been or are hereafter amended, together with
all rules, regulations, directions and orders promulgated by the U.S.
Environmental Protection Agency or the Michigan Departments of Natural Resources
or of Environmental Quality, and all additional environmental laws, rules, and
regulations in effect on the date of this Agreement.

1.17 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor act.

1.18 “Event of Default” shall mean the occurrence of any event, act, omission,
breach, failure, violation or other non-observance or non-performance by
Borrower or any other Person of any covenant, condition, agreement, duty,
provision, or undertaking under any Loan Document, which would constitute a
Matured Event of Default after:

(a) the lapse of time applicable thereto during which the same may be performed
in accordance with the terms of the Loan Documents; or

(b) the giving of a required Notice of Default and failure to cure in full
within the applicable Cure Period.

1.19 “Existing Loan” means the loan made by Bank to Borrower’s parent
corporation referred to as Loan #31259-18, evidenced by that certain Loan and
Financing Agreement dated December 23, 2015 and Promissory Note (Term Loan)
dated of even date therewith (together, the “Existing Loan Documents”).

1.20 “GAAP” means generally accepted accounting principles, using the accrual
basis of accounting and consistently applied, subject to fiscal year-end
adjustments with respect to any interim financial statements or reports. If
there occurs after the date hereof any change in

 

3



--------------------------------------------------------------------------------

GAAP that affects in any respect the calculation of any covenant contained in
this Agreement or the definition of any term defined under GAAP used in such
calculations, Bank and Borrower shall negotiate in good faith to amend the
provisions of this Agreement that relate to the calculation of such covenant
with the intent of having the respective positions of Bank and Borrower after
such change in GAAP conform as nearly as possible to their respective positions
as of the date hereof; provided, that until any such amendments have been agreed
upon, the covenants in this Agreement shall be calculated as if no such change
in GAAP had occurred and Borrower shall provide additional financial statements
or supplements thereto, regarding such financial covenant as Bank may reasonably
require in order to provide the appropriate financial information required
hereunder with respect to Borrower both reflecting any applicable changes in
GAAP and as necessary to demonstrate compliance with the financial covenant
before giving effect to the applicable changes in GAAP.

1.21 “Governmental Agency” shall mean:

(a) any Issuer; and

(b) the United States, any foreign country, state, county, city, or other
department, agency or subdivision of any of the foregoing, including any
governmental body, quasi-governmental body, commission, board, bureau,
instrumentality or other duly constituted authority (judicial, legislative,
administrative or otherwise), having jurisdiction over the Borrower and/or the
Premises.

1.22 “Governmental Regulations” shall mean any applicable, or to the extent
applicable to the Premises or Borrower, law, regulation, rule, order, directive,
condition, promulgation, requirement, consent, approval, writ, injunction,
decree, demand, or interpretation of, or pursuant to, any of the foregoing, of
any Governmental Agency.

1.23 “Improvements” shall mean all buildings, structures and fixtures, now or
hereafter located in and/or on the Premises.

1.24 “Income” shall mean all now or hereafter existing, whether due or to become
due, rents, security or similar deposits, revenues, issues, royalties, earnings,
products proceeds, profits and income derived from each parcel of the Pledged
Pool Property.

1.25 “Indebtedness” shall mean:

(a) all indebtedness, obligations and liabilities of the Borrower under any Loan
Documents, of whatsoever kind, nature and description, primary or secondary,
direct, indirect or contingent, due or to become due, and whether now existing
or hereafter arising and howsoever evidenced or acquired; and

(b) all present and future Money Advances made by Bank pursuant to the Loan
Documents, or otherwise, and whether made at Bank’s option or otherwise, and the
Loan and all Notes now or hereafter executed or existing in connection herewith,
and interest accrued thereon, from time to time; and

 

4



--------------------------------------------------------------------------------

(c) all future advances made by Bank for the protection or preservation of
Bank’s rights and interests in the Collateral, or arising under the Loan
Documents, including, but not by way of limitation, advances for taxes, levies,
assessments, insurance or maintenance of the Collateral, and reasonable attorney
fees on an hourly basis plus expenses; and

(d) all costs and expenses incurred by Bank in connection with or arising out of
the protection, enforcement or collection of any of the foregoing, including,
without limitation, reasonable attorney fees on an hourly basis plus expenses;
and

(e) all costs and expenses incurred by Bank in connection with, or arising out
of, the sale, disposition, liquidation or other realization [including, but not
by way of limitation, the taking, retaking or holding, and all proceedings
(judicial or otherwise)] of the Collateral, including, without limitation,
reasonable attorney fees on an hourly basis plus expenses; and

(f) all Swap Obligations.

1.26 “Interest Charges” means, for any period all interest charges payable with
respect to that fiscal period to a lender in connection with borrowed money or
the deferred purchase price of assets that are treated as interest in accordance
with GAAP, plus (b) the portion of rent payable with respect to that fiscal
period under Capital Leases, if any, that should be treated as interest in
accordance with GAAP.

1.27 “Issuer” shall mean any Person, now or hereafter existing, duly authorized,
empowered, directed, appointed, constituted, delegated, or otherwise acting, to
enact, administer, promulgate, issue direct, enforce, revoke, suspend, terminate
or condition any of the Licenses or Governmental Regulations.

1.28 “Leases” shall mean, collectively, all Pledge Pool Leases and Non-Pledge
Pool Leases, now or hereafter existing.

1.29 “Licenses” shall mean all licenses, permits, registrations, permissions,
requirements, consents, approvals, and authorizations, required by any
applicable Governmental Agency, or any Governmental Regulation, and now or
hereafter existing and applicable to Borrower and/or Borrower’s operations.

1.30 “Loan” shall mean the term loan and the commitment governing the foregoing,
as hereinafter set forth in Section 2, any Money Advance made thereunder, and
the Notes, collectively.

1.31 “Loan Documents” shall mean this Agreement and the Collateral Documents,
collectively.

1.32 “Material Adverse Effect” shall mean any of the following: (a) a material
adverse change in, or material adverse effect upon, the business, condition
(financial or otherwise), operations, performance or properties of Borrower;
(b) a material impairment of the

 

5



--------------------------------------------------------------------------------

ability of Borrower to perform its obligations under the Collateral Documents;
(c) a material adverse effect upon: (i) the legality, validity, binding effect
or enforceability of any Loan Document to which Borrower is a party, or (ii) the
rights and remedies of Bank under or in respect of any Loan Document.

1.33 “Matured Event of Default” shall mean any Event of Default which remains
uncured in full after:

(a) if Notice of Default is not required, the lapse of time applicable thereto
during which the same may be performed in accordance with the terms of the Loan
Documents; or

(b) the giving of a required Notice of Default and failure to cure in full
within the applicable Cure Period.

1.34 “Monetary Event of Default” shall mean any Event of Default which may be
cured by the payment of money.

1.35 “Money Advance” shall mean a loan or disbursement of money by Bank, or any
other advance of credit by Bank, to or for the account of Borrower.

1.36 “Mortgage(s)” shall mean each mortgage executed by Borrower in favor of
Bank, with respect to each item of Pledged Pool Property, as listed in Schedule
A (as may be amended, modified or restated, from time to time), given as
security for a Note.

1.37 “Non-Monetary Event of Default” shall mean any Event of Default which is
not a Monetary Event of Default.

1.38 “Non-Pledged Pool Property” shall mean each item of real property and the
Improvements located thereon owned by Borrower and not constituting Pledged Pool
Property (including the property listed in Schedule B, as may be amended,
modified or restated, from time to time).

1.39 “Note(s)” shall mean each promissory note listed in Schedule A attached
hereto which, in the aggregate, evidences the Loan, now or hereafter executed by
Borrower, including all renewals, extensions, amendments, modifications,
restatements, roll-overs or substitutions thereof, from time to time.

1.40 “Notice of Default” shall mean that written notice of an Event of Default
required to be given by Bank pursuant to Section 9.

1.41 “Obligations” shall mean any of the respective obligations, undertakings,
agreements, covenants, representations, warranties or liabilities of Borrower to
Bank, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
under the Loan Documents and/or the Swap Transaction Documents.

 

6



--------------------------------------------------------------------------------

1.42 “Permitted Distributions” shall mean distributions made by Borrower when no
Event of Default exists or would be created thereby and which are:

(a) proceeds from refinancing and/or sale proceeds from any Premises; or

(b) distributions made to pay tax liabilities incurred as part of a consolidated
or combined group which are attributable to the income of Borrower; or

(c) quarterly distributions with Bank Approval;

(d) quarterly distributions made without Bank Approval where Borrower is in
compliance with the Debt Service Coverage Ratio; or

(e) the Closing Date Distribution; or

(f) non-cash distributions.

1.43 “Permitted Exceptions” shall mean all liens and encumbrances accepted by
Bank as set forth in the final title insurance policies issued for each Pledged
Pool Property, as well as liens and encumbrances permitted by any section of
this Agreement or any other Loan Document.

1.44 “Permitted Tenant” shall mean a tenant who executes a new Pledged Pool
Lease and such tenant:

1.1 in the Bank’s discretion, and subject to Bank Approval, has equivalent or
better financial strength than the prior tenant under any terminated or expired
Lease; or

1.2 is an Affiliate.

1.45 “Person” shall mean, by way of example but not by way of limitation, an
individual, partnership, limited partnership, corporation, limited liability
company, trust, unincorporated organization, entity, government, governmental
agency or governmental subdivision.

1.46 “Pledged Pool Leases” shall mean any and all agreements (written or oral)
demising any part of the Pledged Pool Property, or pursuant to which any Person
occupies any portion of the Pledged Pool Property, now or hereafter existing,
including all rights of Borrower thereunder, and all rights to Income and other
sums due thereunder.

1.47 “Pledged Pool Property” shall mean the Property (as the term is
respectively defined in each Mortgage) and the Improvements located thereon as
listed in Schedule A, as may be amended, modified or restated, from time to
time. Provided, however, that upon the release and discharge of a Mortgage
covering an item of Pledged Pool Property, that item shall thereafter no longer
constitute part of the Pledged Pool Property.

 

7



--------------------------------------------------------------------------------

1.48 “Premises” shall mean each item of Non-Pledged Pool Property and Pledged
Pool Property (as the same is defined as Property under each Mortgage),
collectively.

1.49 [Section Intentionally Omitted].

1.50 [Section Intentionally Omitted].

1.51 “Receipt Date” shall mean with respect to a Notice of Default, the earlier
of:

(a) the actual date of receipt by Borrower; or

(b) one (1) Business Day following the date of delivery by Bank to an overnight
mail delivery service; or

(c) three (3) Business Days following the date of delivery by Bank to any
expedited mail delivery service; or

(d) five (5) Business Days following the date of delivery by Bank to the U.S.
Postal Service if mailed by first class postage.

1.52 “Swap” means one or more agreements between the Borrower and Bank with
respect to any interest rate swap, forward, future, or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
interest rates, currencies, commodities, equity or debt instruments or
securities, or economic financial or pricing indices, or measures of economic,
financial, or pricing risk of value.

1.53 “Swap Obligations” means all obligations of Borrower to Bank in connection
with any Swap or Swap Transaction Documents.

1.54 Swap Transaction Documents” means any and all documents related to any Swap
by and between the Borrower and Bank, including but not limited to an
International Swap Dealers Association Master Agreement, the Schedule to the
Master Agreement, any Credit Support Annexes, any Swap Trade Confirmation, risk
disclosure statement, eligible contract participant verification form, and all
such other related documents as Bank may require.

1.55 “Termination Date” shall mean June 30, 2026.

1.56 “Title Insurer” shall mean First American Title Insurance Company with its
offices located at 900 Wilshire Dr., Suite 300, Troy, MI 48084.

1.57 “Uniform Commercial Code” shall mean Act 174 of the Michigan Public Acts
1962, as amended, and except as otherwise expressly provided herein all other
terms shall have the meanings assigned to them in Article 9, or absent
definition in Article 9, in any other Article of the Uniform Commercial Code.

 

8



--------------------------------------------------------------------------------

2. LOAN COMMITMENT:

Subject to the terms and conditions contained herein, and upon the condition
that no Event of Default shall exist, Bank agrees that it shall fund the Loan
pursuant to the following commitment:

2.1 Commitment. Bank agrees to simultaneously make aggregate Money Advances in
an amount of Thirty Two Million Seven Hundred Eighty One Thousand Five Hundred
and No/100 Dollars ($32,781,500.00), the proceeds of which are to be distributed
to Borrower’s parent corporation to be used to pay off, in whole or in part
(together with any additional sums provided by Borrower) the Existing Loan. The
proceeds of the Loan are to be repaid in accordance with the Notes. This
Agreement and the Notes are of equal materiality and shall each be construed in
such manner as to give full force and effect to all provisions of both
documents.

2.2 Conditions. Subject to the terms and conditions contained in this Agreement,
and upon the condition that no Event of Default shall then exist, and further
provided all conditions precedent hereto or thereto have been met in the sole
discretion of Bank, Bank agrees that it shall fund the Loan.

2.3 Swap Agreement. As of the date hereof, Borrower has entered into Swap to
which the Indebtedness is subject.

2.4 Commitment Fee. A commitment fee for the making available of the Loan, in
the amount of Two Hundred Thousand and No/100 Dollars ($200,000.00), was
previously paid by Borrower’s parent corporation and is deemed fully earned.

3. LOAN ACCOUNT: The Loan shall be charged to a Loan Account in Borrower’s name
on Bank’s books. Bank shall render to Borrower, from time to time, but not less
frequently than monthly, a statement of the Loan Account, which shall be
presumed to be correct and accepted by and binding upon Borrower, unless Bank
receives a written statement of exception within ten (10) Business Days after
such statement has been rendered.

4. EVIDENCE OF INDEBTEDNESS: Borrower shall execute ten (10) separate Notes as
described on Schedule A, in the aggregate amount of Thirty Two Million Seven
Hundred Eighty One Thousand Five Hundred and No/100 Dollars ($32,781,500.00),
evidencing the Loan.

5. SECURITY FOR LOAN:

5.1 Collateral Documents. As part of the Loan Documents providing security for
the payment of the Indebtedness, and for the timely and faithful performance and
observance of the Obligations of Borrower under this Agreement and the Notes,
Borrower shall execute and deliver the following:

 

9



--------------------------------------------------------------------------------

(a) One Mortgage with Assignment of Leases and Rents per Pledged Pool Property,
executed by Borrower, each to serve as security for the specifically identified
Note as set forth on Schedule A, which shall constitute a first mortgage lien
and first priority security interest with respect to such parcel of Pledged Pool
Property and granting a security interest to Bank in each Pledge Pool Lease and
Income related thereto. Each such Mortgage and related Assignment of Leases and
Rents shall secure payment of the specifically identified Note associated with
it as set forth on Schedule A, but shall not secure payment of any other Note or
otherwise provide for cross-collateralization.

(b) Uniform Commercial Code Financing Statement(s), which Bank is hereby
authorized to prepare and file, perfecting a security interest in favor of Bank,
in and to the Collateral, and which shall constitute a first and perfected lien
with respect to such Collateral.

(c) Environmental Certificate and Environmental Indemnification Agreement(s)
executed by Borrower. Subordination, Non-Disturbance and Attornment Agreement(s)
executed by Borrower and tenant under each Pledged Pool Lease listed on Schedule
C.

5.2 Change in Collateral. Upon the Disposition (as the term is defined in
Section 7.3(e) below) of a Pledged Pool Property without full payment being made
of the Note covered by the Mortgage securing such Note, Borrower shall provide,
subject to Bank Approval, a Non-Pledged Pool Property as Collateral (“Substitute
Collateral Property”). For purposes of this Section, Bank Approval shall be
based on, but not limited to, a maximum eighty five percent (85%) Loan to Value,
calculated using the unpaid balance of the Note involved, for such Substitute
Collateral Property and the Substitute Collateral Property meeting all of the
conditions and criteria to which each Pledged Pool Property was subject pursuant
to this Agreement including, but not limited to, the conditions precedent listed
in Section 14 herein.

6. REPRESENTATIONS AND WARRANTIES:

Borrower represents and warrants to Bank that:

6.1 Compliance. Borrower is in compliance with all Applicable Laws in all
material respects.

6.2 Organization and Authority. Borrower is a solvent corporation and is
organized and validly existing under the laws of the State of Michigan, has the
power to own its property and to conduct its business as is now being conducted,
and is duly qualified to do business and is in good standing in every
jurisdiction in which the nature of its business makes such qualification
necessary, except where the failure to so qualify would not have a Material
Adverse Effect upon Borrower, including, but not by way of limitation, the State
of Michigan.

 

10



--------------------------------------------------------------------------------

6.3 Permissions. Borrower has all requisite, material permissions, Licenses,
registrations and permits required to conduct its business under the laws of the
United States, as well as any state or any foreign country in which it conducts
business. The foregoing constitute all of the material authorizations required
by any Person for the operation of the Borrower’s business in the same manner as
presently conducted, and as proposed to be conducted or conducted from and after
the date hereof. All of the foregoing have been validly issued and are in full
force and effect. To the best of the knowledge and belief of the Borrower, after
due investigation, no event has occurred which permits, or after notice or lapse
of time, or both, would permit, revocation or termination of any of the
foregoing or which has had a Material Adverse Effect, or in the future may (so
far as the Borrower can now reasonably foresee) have a Material Adverse Effect,
on the rights of the Borrower.

6.4 Transactions Legal and Authorized. The execution, delivery and performance
of the Loan Documents and the other instruments and documents related thereto
have been duly authorized by appropriate company action of the Borrower, and the
execution, delivery and performance of the Loan Documents and other instruments
related thereto are not in contravention of its Articles of Incorporation and
Bylaws or of the terms of any indenture, agreement or undertaking to which
Borrower is a party or by which it is bound.

6.5 Title and Encumbrances. Borrower owns all of its assets free of liens or
encumbrances, subject only to: (a) liens in favor of or approved in writing by
Bank, (b) liens for taxes not delinquent or being contested in good faith, liens
created in connection with worker’s disability compensation, unemployment
insurance and social security, or to secure the performance of bids, tenders or
contracts, leases, statutory obligations, surety and appeal bonds, (c) other
obligations of like nature made in the ordinary course of business, and leases,
liens or charges incidental to the conduct of Borrower’s business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of an advance or credit, and which do
not in the aggregate materially detract from the value of its property or assets
or could if enforced have a Material Adverse Effect on the use thereof in the
operation of its business, and (d) Permitted Exceptions.

6.6 Environmental Compliance. Except as has been disclosed to Bank in each of
the Environmental Certificate and Environmental Indemnification Agreement dated
of even date herewith, parcels comprising the Pledged Pool Property is in full
compliance with all Environmental Laws.

6.7 Pending Litigation. No litigation or other proceeding before any court or
administrative agency, domestic or foreign, is pending, or threatened, the
outcome of which could materially impair the financial condition of Borrower or
its ability to conduct its business. Borrower is not in default with respect to
any order, writ, injunction, decree or demand of any court or federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, which might have consequences which would have a Material
Adverse Effect on the business or properties of the Borrower.

 

11



--------------------------------------------------------------------------------

6.8 Financial Information. All financial data and information which has been or
shall hereafter be furnished to the Bank has been and/or shall be prepared in
accordance with GAAP and fully and fairly presents the financial condition of
the Borrower (any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP). There has been no material adverse change in the
Borrower’s business, assets or financial condition since the date of Borrower’s
latest financial statements provided to the Bank.

6.9 Tax Returns/Taxes. Borrower has filed all federal, state, local and foreign
tax returns which are required to be filed and has paid all taxes which have
become due pursuant to said returns or pursuant to any assessments of any nature
whatsoever to the extent that such taxes have become due, or constitute a lien,
on any of the assets of Borrower, except for those taxes or assessments which
are being contested by Borrower in good faith. Borrower does not know of any
proposed material additional tax assessment against it, or any of its
properties, or any basis therefore.

6.10 Restrictions. Borrower is not a party to any contract or agreement, or
subject to any charter or other restriction (including, but not without
limitation, any agreement among the Company and its shareholders) or any order
of any Governmental Agency which would have a Material Adverse Effect on its
business, properties or assets, or its condition, financial or otherwise, and
the execution and performance of this Agreement will not result in the creation
of any encumbrance or charge upon any assets of the Borrower pursuant to the
terms of any other agreement or instrument.

6.11 Non-Reliance. The Bank has not undertaken to advise Borrower with respect
to the adequacy of the financial accommodations herein set forth, but the
financial accommodations are solely the decision of the Bank as to the type and
amount of credit it is willing to extend and Borrower has made the decision,
exclusive of any statements of the Bank, or any of its officers or employees, to
accept the same without inducement and/or reliance upon the Bank and/or any of
its officers and employees.

6.12 Full Disclosure. Neither this Agreement nor any written statement furnished
by or on behalf of the Borrower to Bank in connection with the negotiation or
the making of the Loan contemplated hereby, taken as a whole, contains any
untrue statement of a material fact or omits a material fact necessary to make
the statements contained therein or herein not misleading. There is no fact
relating to the Borrower, or the business of Borrower which the Borrower has not
disclosed to Bank in writing, which has a Material Adverse Effect, nor as far as
the Borrower can now foresee, will have a Material Adverse Effect on any of the
properties, business, prospects, profits or conditions (financial or otherwise)
of the Borrower, or the ability of the Borrower to consummate the transactions
or perform and carry out its obligations and undertakings contemplated or
provided in this Agreement. It is understood that the Borrower does not purport
to make any representation or warranty with respect to general economic
conditions or matters of general application to its industry (including any
proposed or pending changes in statutes or regulations pertaining to its
industry generally).

 

12



--------------------------------------------------------------------------------

6.13 No Defaults. No Event of Default exists on the date hereof.

6.14 ERISA. The Borrower does not maintain any “defined benefit plan” (as such
term is defined in Section 3 of ERISA).

6.15 Survival and Continuation. Except as hereafter provided, all
representations and warranties contained in any of the Loan Documents shall be,
and continue at all times while any Indebtedness is outstanding, to be true and
accurate in all material respects. Provided, however, that (y) the
representations and warranties set forth in Section 6.7, 6.12 and 6.13, and the
last sentence of each of Sections 6.8 and 6.9, are made only as of the date
hereof (and shall not be continuing representations and warranties) and (z) the
representations and warranties set forth in Section 6.5 shall only be continuing
representations and warranties as to the Pledged Pool Property, but are only
made as of the date hereof as to the remainder of Borrower’s assets. Borrower
shall immediately notify Bank, in writing, if any of the foregoing are or, as to
continuing representations and warranties, have become untrue.

7. COVENANTS:

From the date hereof until all so long as any Money Advance is outstanding or
commitment therefore exists under this Agreement and until all Indebtedness due
Bank is paid in full, Borrower covenants and agrees as follows:

7.1 Reporting Requirements. Borrower shall furnish to Bank:

(a) Within one hundred twenty (120) days after the end of each fiscal year,
financial statements of Borrower certified by an authorized officer of the
Borrower as true and accurate in all material respects;

(b) Within one hundred twenty (120) days after the end of each fiscal year, rent
rolls of Borrower certified by an authorized officer of the Borrower as true and
accurate in all material respects, including copies of any Leases and any
amendments to Leases not previously delivered to Bank;

(c) Within one hundred twenty (120) days after the end of each fiscal year,
financial covenant compliance certificate, including calculations certified by
an authorized officer of the Borrower as true and accurate in all material
respects; and

(d) Within one hundred twenty (120) days after the end of each fiscal year, CPA
audited consolidating and consolidated statements of Universal Logistics
Holdings, Inc., formerly known as Truckload Services, Inc., to the extent such
information is not made available to the public.

7.2 Financial Requirements. Borrower shall demonstrate, beginning with the
fiscal year ending December 31, 2016, a Debt Service Coverage Ratio of not less
than 1.02:1.00(“DSCR”), tested as of the last business day of December (or
Borrower’s fiscal year-end, as applicable) of each year. Notwithstanding
anything to the contrary herein, Borrower’s

 

13



--------------------------------------------------------------------------------

failure to maintain the DSCR requirements shall not constitute an Event of
Default provided that Borrower receives an injection of cash either as:
(a) fully subordinated debt in accordance with documents satisfactory to Bank or
(b) a capital contribution in the form of paid in capital or issuance of new
shares of stock of Borrower, within thirty (30) days following receipt of the
financial statements, in an amount sufficient to achieve the DSCR, either by:
(x) treating such cash injection as if it were gross rental income, or
(y) paying down the principal balance of the Loan.

7.3 Negative Covenants: Borrower shall not:

(a) Other Indebtedness. Incur, suffer or permit the amount of other indebtedness
incurred with respect to each parcel of the Pledged Pool Property, on a property
by property basis, to exceed Five Hundred Thousand and 00/100 Dollars
($500,000.00) in the aggregate, without prior Bank Approval unless Borrower is
in compliance with the Debt Service Coverage Ratio;

(b) Guarantees of Other Indebtedness. Become liable, whether as guarantor,
surety or otherwise, for any debt or obligation of any other person or entity,
except indebtedness and obligations to Bank, in excess of Two Million and 00/100
Dollars ($2,000,000.00) in the aggregate, outstanding at any time, without prior
Bank Approval;

(c) Distributions. Make any distributions or other payments of cash or property,
to any owners of Borrower unless such distributions qualify as Permitted
Distributions;

(d) Liens. Except for Permitted Exceptions, directly or indirectly create,
assume, incur nor suffer nor permit to exist any mortgage, security interest or
other lien or charge of any kind or character upon any item of Pledged Pool
Property, except liens for taxes, assessments or other governmental charges not
yet due or which are being contested in good faith by appropriate proceedings in
such a manner as not to make the property forfeitable; liens or charges
incidental to the conduct of its business or the ownership of the Pledged Pool
Property, being contested in good faith, which were not incurred in connection
with the borrowing of money or the obtaining of an advance or credit; liens
arising out of judgments or awards against Borrower with respect to which it
shall concurrently therewith be prosecuting a timely appeal or proceeding for
review and with respect to which it shall have secured a stay of execution
pending such appeal or proceedings for review; and liens granted to Bank;

(e) Disposal of Assets. Sell, transfer, or otherwise dispose, voluntarily or
involuntarily (collectively a “Disposition”) any item of the Pledged Pool
Property unless Borrower is in compliance with the Debt Service Coverage Ratio
or in connection with a taking under the power of eminent domain;

(f) Acquisitions. Acquire or purchase, directly or indirectly, a Controlling
stock or other equity interest in any other Person, or substantially all the
assets of any of the foregoing, without Bank Approval unless no Event of Default
exists or will be created thereby. Provided, however, that if such transaction
is the equivalent of making a real estate purchase, such as acquiring a sole
member interest in a limited liability company owning real estate, or the direct
purchase of real estate from such person, then Bank Approval shall not be
required.

 

14



--------------------------------------------------------------------------------

(g) Mergers. Merge, consolidate or effect any other business combination with
any other Person, or purchase all or substantially all of the assets of any
Person without prior Bank Approval unless permitted by clause (f) above or:

 

  i. no Event of Default exists or will be created thereby;

 

  ii. Borrower is in compliance with the Debt Service Coverage Ratio.

 

  iii. the survivor of such merger is:

 

  y. the Borrower; or

 

  z. an Affiliate and such Affiliate expressly assumes the Obligations arising
under the Loan Documents.

(h) Event of Default. Permit any Event of Default to occur.

(i) Default in Payment. Default in any payment of the principal of or interest
on any Indebtedness to Bank when and as the same shall have become due and
payable, whether at maturity, by acceleration or otherwise, which default shall
remain uncured for a period of Five (5) Business Days (or such longer Cure
Period as may be applicable thereto), whether such Indebtedness is now existing
or hereafter created.

(j) Judgment. Suffer or permit or there shall occur any judgment, decree or
order not fully covered by insurance (less the applicable deductible) in excess
of Two Million and No/100 dollars ($2,000,000.00) to be entered by a court of
competent jurisdiction against Borrower, or permit, suffer or there shall occur,
any writ or warrant of attachment or any similar process to be filed against
Borrower or against any property or asset of Borrower, which judgment, decree,
order, writ or warrant of attachment or similar process shall have remained
unsatisfied, unvacated, unbonded or unstayed for a period of sixty (60) days.

(k) Insolvency. Become insolvent or admit, in writing, its inability to meet its
or their obligations as they mature, or Borrower shall be adjudicated bankrupt,
or apply for the appointment of a trustee, receiver or custodian for or of any
portion of its properties, or if any such trustee or receiver shall be
appointed, and if appointed in a proceeding brought against Borrower, Borrower
by any action, shall indicate its approval of, consent to or acquiescence in
such appointment, or if any such trustee or receiver shall not be discharged
within sixty (60) days; or any proceedings shall be commenced by or against
Borrower under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law or statute of the United
States or any state thereof, and if such proceeding shall be instituted against
Borrower, Borrower shall, by any action, indicate its approval of, consent to,
or acquiescence therein, or that the same shall remain undismissed for sixty
(60) days.

 

15



--------------------------------------------------------------------------------

7.4 General Covenants: Borrower shall:

(a) Payment of Indebtedness. Pay the principal amount of the Money Advance and
accrued interest thereon when due in accordance with the terms of each Note,
whether by acceleration or otherwise, and have no Money Advance outstanding
hereunder contrary to any provisions, limitations or restrictions hereof.

(b) Performance of Obligations. Perform or cause to be performed, all of the
obligations and covenants of Borrower as required by the Loan Documents, or any
other agreement, note or other document executed between the Bank and Borrower
related hereto, whether now existing or hereafter created, and maintain and take
all action (or not fail to take any action or suffer or permit any omission)
necessary to maintain the representations and warranties made herein, as true
and accurate.

(c) Maintenance of Existence. Maintain its corporate existence and all rights,
Licenses, agreements and franchises necessary to continue the operation of its
business in the same manner as of the date of execution hereof.

(d) Insurance. Maintain adequate insurance with responsible companies in such
amounts and against such risks and hazards as are normally insured against by
similar businesses. All insurance policies shall be in such amounts, upon such
terms, in form, and carried with such insurers, as are reasonably acceptable to
Bank. Borrower shall provide evidence satisfactory to Bank of all insurance
coverage and that the policies are in full force and effect. Bank hereby agrees
that the insurance coverages currently maintained by Borrower, evidenced by
Certificate of Insurance provided to and approved by Bank on the date hereof,
satisfy Borrower’s requirements under this Section.

(e) Information. Furnish promptly and in a form satisfactory to Bank, such
information as Bank may reasonably request in writing, from time to time. Such
request shall not be made more than four (4) times per any calendar year unless
an Event of Default occurs.

(f) Notification of Disputes. Notify Bank promptly of any material claims
adverse to, litigation, or administrative or tax proceeding, or other actions
threatened or instituted against the Borrower or any property of Borrower or any
other material matters which are not fully covered by insurance (less the
applicable deductible) which could adversely impair the Borrower’s financial
condition or its ability to conduct its business including, but not limited to,
any inquiries or proceedings initiated by any state, federal or foreign
regulatory agency. For the purposes of this Agreement, any such claims,
litigation, proceedings, matters, actions or inquiries in which the aggregate
sum(s) in dispute at any time are Two Million and No/100 Dollars ($2,000,000.00)
or more shall be deemed material.

(g) Payment of Taxes:

 

16



--------------------------------------------------------------------------------

i. Pay when due all FICA taxes and all withheld federal, state and/or city
income taxes, and notify Bank promptly in the event of its failure to make any
such payment when due.

ii. Pay all other taxes, assessments, and other governmental charges to which
the Premises, Borrower or the property of same is or shall be subject before
such charges become delinquent, except that no such charge need be paid so long
as its validity or amount is being contested in good faith by appropriate
proceedings provided that any such tax, assessment, charge or levy against any
of the Premises shall be paid forthwith (under protest) upon the commencement of
proceedings to foreclose any liens securing the same or upon institution of
distraint proceedings and further provided, the Borrower shall in any case
involving a contested payment(s) due from the Borrower in excess of Two Million
and 00/100 ($2,000,000.00) Dollars in the aggregate at any time, give notice in
writing thereof to Bank.

(h) Payment of Expenses. Pay all reasonable expenses incurred by Bank with
respect to consummating this Agreement, including reasonable attorney fees on an
hourly basis plus expenses, and any other expenses in reference to structuring,
documenting, closing, monitoring or enforcing the Loan or any Loan Documents.

(i) Compliance with Laws. Continue at all times to comply with all Applicable
Laws, Environmental Laws and Governmental Regulations relating to Borrower’s
business, property or affairs, and to the Premises.

(j) Continuation of Business. Maintain and conduct its business in substantially
the same manner as such business is now or has heretofore been carried on.

(k) [Intentionally Omitted].

(l) Notices of Adverse Events. Promptly inform Bank of the occurrence of an
Event of Default, or any event (including, without limitation, any pending or
threatened litigation or other proceedings before any governmental body or
agency) which could reasonably be expected to have a Material Adverse Effect
upon Borrower’s business, properties, financial condition or ability to comply
with its obligations under the Loan Documents.

(m) Financial Information/Reports. Borrower shall within the time periods
specified [and promptly if no time period is specified] deliver to Bank, all
financial information, reports, certificates, notices and other information
herein required of Borrower, pursuant to any provision of the Loan Documents, if
such information/reports are not made available to the public.

(n) Maintenance of Accounts. Maintain all primary depository accounts of
Borrower with Bank.

(o) Leases. Upon the expiration or termination of any Pledged Pool Lease,
Borrower shall execute a new Pledged Pool Lease on substantially similar
financial terms

 

17



--------------------------------------------------------------------------------

with a Permitted Tenant within one (1) year of the date the Lease was
terminated. Failure to obtain a Permitted Tenant on the terms herein shall be an
Event of Default unless (i) Borrower has timely made and continues to make all
monthly payments due under the Note which corresponds to the Pledged Pool
Property that is the subject of the expired/terminated Pledge Pool Lease; and
(ii) Borrower provides Bank with additional collateral or credit support,
satisfactory to Bank in Bank’s sole reasonable discretion, prior to the one year
anniversary of the expiration/termination date of the Pledge Pool Lease.

 

18



--------------------------------------------------------------------------------

8. BOOKS/RECORDS/FINANCIAL REPORTS/CERTIFICATES:

Borrower covenants and agrees, that so long as any Money Advance is outstanding
or commitment therefore exists under this Agreement, and until all Indebtedness
due Bank is paid in full, it will keep proper books of accounts in a manner
reasonably satisfactory to Bank, and Borrower authorizes Bank to inspect and
confirm Borrower’s books, records and papers, upon five (5) days prior written
notice thereof while in the custody of Borrower or under the custody and control
of others, and Bank shall have the right to make copies and abstracts thereof
provided, however, that Bank shall not disclose any information concerning
Borrower obtained thereby to any third person or entity, except as necessary or
appropriate in connection with the enforcement of any of Bank’s rights
hereunder. In no event shall such an inspection be made more than four (4) times
per any calendar year unless an Event of Default occurs.

9. NOTICE OF DEFAULT:

9.1 Required Notice of Default. Bank shall be required to give Borrower a Notice
of Default with respect to any Event of Default except as provided in
Section 9.2, and Borrower shall be allowed to cure such Event of Default within
the applicable Cure Period.

9.2 No Required Notice of Default. Bank shall not be required to give Borrower a
Notice of Default with respect to any Event of Default arising out of the
Borrower’s failure to notify and/or report to Bank, those matters herein
required.

9.3 Commercially Reasonable. Borrower agrees that the Cure Periods shall
respectively constitute commercially reasonable notice.

10. EVENTS OF DEFAULT. An Event of Default shall exist upon the occurrence of
any of the following provided Bank has given Borrower written notice thereof
(“Notice of Cure”) delivered by licensed courier, US Mail (certified with return
receipt requested) or facsimile.

10.1 Nonpayment of Obligations. Any amount due and owing on the Loan or any fees
due Bank hereunder, any expenses incurred by Bank hereunder or any and all other
liabilities and obligations of Borrower to Bank under the Loan Documents,
whether now or hereafter existing, whether now due or to become due, direct or
indirect, absolute or contingent, and whether several, joint or joint and
several, whether by its terms or as otherwise provided herein, is not paid when
due.

10.2 Misrepresentation. Any warranty, representation, certificate or statement
in this Agreement, the Loan Documents or any other agreement with Bank or
otherwise made by or for Borrower shall be knowingly false in any material
respect when made or at any time, or if any financial data or any other
information now or hereafter furnished to Bank by or on behalf of Borrower shall
prove to be knowingly false, inaccurate or misleading in any material respect.

 

19



--------------------------------------------------------------------------------

10.3 Nonperformance. Any failure to perform or default in the performance of any
covenant, condition or agreement contained in this Agreement, or in the other
Loan Documents, all of which covenants, conditions and agreements contained
therein are hereby incorporated in this Agreement by express reference.

10.4 Default on Other Obligations. Any default in the payment of principal,
interest or any other sum due Bank.

10.5 Assignment for Creditors. Borrower makes an assignment for the benefit of
creditors, fails to pay, or admits in writing its inability to pay its debts as
they mature (other than in a court of law or pursuant to a request of Bank); or
if a trustee of any substantial part of the assets of Borrower is applied for or
appointed, and in the case of such trustee being appointed in a proceeding
brought against Borrower by any action or failure to act indicates its approval
of, consent to, or acquiescence in such appointment and such appointment is not
vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within sixty (60) days after the date of such appointment.

10.6 Bankruptcy. Any proceeding involving Borrower is commenced by or against
Borrower under any Bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law or statute of the federal
government or any state government, and in the case of any such proceeding being
instituted against Borrower, (i) Borrower, by any action or failure to act
indicates its approval of, consent to or acquiescence therein, or (ii) an order
shall be entered approving the petition in such proceedings and such order is
not vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within sixty (60) days after the entry thereof.

10.7 Judgments. The entry of any final, non-appealable material judgment,
decree, levy, attachment, garnishment or other process, or the filing of any
judgment lien against Borrower which is not fully covered by insurance, and such
judgment or other process shall not have been, within sixty (60) days from the
entry thereof, (i) bonded over to the satisfaction of Bank and appealed,
(ii) vacated, or (iii) discharged.

11. REMEDIES IN EVENT OF DEFAULT: Subject to Section 15 herein, if a Matured
Event of Default exists, the Bank shall have the following rights and remedies,
provided further that the rights and remedies contained herein or otherwise
available shall be cumulative and not exclusive, and Bank shall have the right
to exercise any and all other rights and remedies which may be available,
whether contained in the Loan Documents, or available by virtue of law,
including the Uniform Commercial Code or other similar laws or statutes
applicable, or contained in any other instruments or agreements between the Bank
and the Borrower and/or any other Person.

11.1 Acceleration. All Indebtedness shall accelerate upon written notice or
demand to Borrower, and immediately be due and payable, without further
presentation, notice or demand, notwithstanding the maturity or due date therein
to the contrary, all of which are expressly waived by the Borrower.

 

20



--------------------------------------------------------------------------------

11.2 Access to Records. Bank or any of its agents or representatives shall have
the right to enter the premises of Borrower or any other place(s) where the
books and records of Borrower may then be kept and maintained and make copies of
all such books, records in accordance with Section 8 herein.

11.3 Injunctions. Borrower acknowledges that upon the occurrence of a Matured
Event of Default, to the extent there is no remedy at law that will provide
adequate relief to Bank, Borrower agrees that Bank shall be entitled to
temporary and permanent injunctive, or other equitable relief in any such case
without proving actual damages.

11.4 Expenses. Borrower shall pay to Bank, on demand, any and all reasonable
expenses, including reasonable attorneys’ fees on an hourly basis plus expenses,
and outside consultants’ fees reasonably incurred or paid by Bank in protecting
or enforcing its rights under the Loan Documents or pursuant to any other
document or agreement.

11.5 Enforcement of Rights. Bank shall be entitled to enforce its rights
hereunder, simultaneously or successively, in such order and priority as Bank
shall determine, and all such rights and remedies shall continue in full force
and effect until all Indebtedness of the Borrower shall be satisfied in full,
and no one or more of such actions shall be deemed an election of remedies.

11.6 Right of Offset. Bank or its assigns shall have the right of offset against
any funds of Borrower on deposit with Bank for the Indebtedness upon five
(5) Business Days prior written notice.

12. NOTICES:

Any notice or demand, which by any provision of this Agreement is required or
provided to be given or served to or upon Borrower, shall be given to Borrower
for all purpose by being sent certified mail, return receipt requested, postage
prepaid, or other expedited mail service, addressed to Borrower (to the
attention of its President, and with a required copy of such notice to its
secretary) at the address hereinabove set forth or at such other address as
shall be designated by Borrower to Bank in writing, and any such notice shall be
given to Bank, for all purposes, by being sent certified mail, return receipt
requested, postage prepaid, or other expedited mail service, to Bank at address
hereinabove set forth, or at such other address as Bank may designate to
Borrower in writing.

13. TERMINATION:

Subject to Section 15 herein, Bank may terminate this Agreement and its
obligations hereunder upon the occurrence of a Matured Event of Default.
Provided this Agreement shall not have been terminated earlier because of a
Matured Event of Default, this Agreement terminates on the Termination Date. All
of the Borrower’s obligations, duties,

 

21



--------------------------------------------------------------------------------

promises, covenants, representations or warranties under this Agreement and the
Borrower or others’ obligations, duties, promises, covenants, representations or
warranties under the Collateral Documents, shall continue and remain in full
force and effect after the Termination Date until the Indebtedness is paid in
full. Subject to Section 15 herein, upon termination, the Indebtedness, all
Note(s), Money Advances, Loan(s), and all other obligations due Bank from
Borrower, shall then be immediately due and payable, notwithstanding any
Maturity Date or Due Date to the contrary, plus the interest accrued thereon
until payment in full.

14. CONDITIONS PRECEDENT: The obligation of the Bank to make the disbursement is
subject to all the conditions and requirements of this Agreement and delivery of
the following required documents or other action, all of which are conditions
precedent:

14.1 Organizational Status. Receipt of a certified copy of the Articles of
Incorporation of Borrower from the State of Michigan and a Certificate of Good
Standing from the State of Michigan.

14.2 Certified Organizational Resolutions. Receipt of Certified Organizational
Resolutions of Borrower authorizing the consummation of the transactions
contemplated hereby and providing for the execution of a written direction of
payment if proceeds are to be paid to a Person other than Borrower.

14.3 Certified Documents. Receipt of a true copy, as of the date of execution
hereof, of the bylaws of the Borrower, including all amendments to the
foregoing, certified to by the secretary of the Borrower and a certified list of
all names under which Borrower has or now conducts business in each jurisdiction
where it has or now conducts business under such name(s).

14.4 Maximum Loan-To-Value. Receipt and satisfactory review of an appraisal of
each Pledged Pool Property securing the loan indicating a loan-to-value for the
applicable Note not to exceed eighty five percent (85%) of the appraised value
of said Pledged Pool Property less an environmental reserve, where required, in
an amount determined in the sole discretion of Bank (as listed in Schedule A
attached hereto, as may be amended, modified or restated, from time to time);

14.5 Due Diligence. Receipt from Borrower and satisfactory review of commercial
real estate due diligence materials for each Pledged Pool Property including,
but not limited to:

(a) Survey. An original current ALTA survey of each Pledged Pool Property,
prepared by a registered land surveyor, certified and acceptable to Bank and the
Title Insurer (as defined below);

(b) Title Insurance. A pro forma title insurance policy issued by Title Insurer
for each Pledged Pool Property in an amount equal to the amount of the Note
secured by the Mortgage on such property. The title insurance policy issued
shall be without standard

 

22



--------------------------------------------------------------------------------

exceptions and insure a first priority mortgage lien of Bank subject only to
Permitted Exceptions and have the following endorsements to coverage:
(i) access; (ii) comprehensive; (iii) land division; (iv) location; (v) survey;
(vi) tax parcel; (vii) zoning; and (viii) loss of priority.

(c) Insurance. Insurance policies insuring the Borrower and each Pledged Pool
Property with respect to loss, damage and destruction and against liabilities,
naming Bank as loss payee/mortgagee/additional insured;

(d) Environmental Report. A current Environmental Site Assessment satisfactory
to Bank.

(e) Taxes. Evidence that all current and past due real property taxes, and any
special assessments, levied or assessed against each Pledged Pool Property have
been paid.

(f) Leases. Copies of all leases demising (y) each item of Pledged Pool Property
listed on Schedule C and (z) of Non-Pledged Pool Property if and only to the
extent necessary to meet or confirm the Debt Service Coverage Ratio at closing;
and

(g) Licenses. Copies of all Licenses.

14.6 Tenants. Receipt of documentation from tenants under the Pledged Pool
Leases, in form and substance reasonably satisfactory to the Bank and the Bank’s
counsel, including but not limited to Subordination, Non-Disturbance and
Attornment Agreements and Tenant Estoppel Certificates;

14.7 First Priority Lien. Termination or subordination of UCC Financing
Statements filed against Borrower or liens recorded against any Pledged Pool
Property, as determined by Bank to be necessary to reflect Bank’s first priority
position in the Collateral;

14.8 No Material Adverse Change. Reaffirmation by Borrower that all financial
information previously provided by Borrower to Bank is true and accurate as of
the date of closing and there have been no changes that would have a Material
Adverse Effect;

14.9 Collateral Documents. Execution and delivery of all Collateral Documents;
and

14.10 Payment of Expenses. Payment of all reasonable fees and expenses incurred
by Bank subject to reimbursement; and

15. CROSS-DEFAULT: Borrower agrees that any (a) Monetary Event of Default under
any of the Loan Documents or (b) Non-Monetary Event of Default under the general
provisions of this Agreement including, but not limited to, the Covenants in
Section 7 of this Agreement, shall be an Event of Default under the Loan
Documents allowing Bank to accelerate all Indebtedness under the Notes and to
enforce its rights and remedies as to all Collateral. Notwithstanding the
foregoing, a Non-Monetary Event of Default resulting from the breach of

 

23



--------------------------------------------------------------------------------

any Obligations of Borrower to Bank under a Mortgage, or under Subsections
7.3(a), 7.3(d), 7.4(b), 7.4(d) or 7.4(g)(ii) of Section 7 of this Agreement as
it applies solely to a specific item of Pledged Pool Property shall not be
cross-defaulted with the other Obligations of Borrower to Bank and the Bank
shall be limited to its rights and remedies as to such specific Pledged Pool
Property (and the Note associated with such Pledged Pool Property only). For an
abundance of clarity, with respect to such Non-Monetary Event of Default under a
Mortgage or such specified subsections of Section 7 as to a specific item of
Pledged Pool Property, Bank shall not accelerate any other Note, or exercise its
rights and remedies under any other Mortgage or other Collateral Document.

The liability of Borrower under each Note shall be non-recourse to Borrower, and
Bank’s rights and remedies for an Event of Default under each such Note shall be
limited to its rights and remedies under the Mortgage and Assignment of Leases
and Rents associated therewith as set forth on Schedule A, and Borrower shall
have no liability for any deficiency. Provided, however, that if the Event of
Default involved is under Section 7.3(i) (excluding a default in payment of any
accelerated amount), then Borrower shall remain liable for any such deficiency
(but in no event, however, shall Bank have recourse to any of the Non-Pledged
Pool Property or any rents or other income therefrom to recover any such
deficiency).

16. MISCELLANEOUS:

16.1 Non-Waiver: No Event of Default or Matured Event of Default shall be waived
by the Bank except in writing and a waiver of any such Event of Default or
Matured Event of Default shall not be a waiver of any other Event of Default or
Matured Event of Default or of the same for similar default on a future
occasion. No single or partial exercise of any right, power or privilege
hereunder, or any delay in the exercise hereof, shall preclude other or further
exercise of the rights of the parties to this Agreement or any of the Collateral
Documents. No forbearance on the part of the Bank in enforcing any of its rights
under the Loan Documents, nor any renewal, extension or rearrangement of any
payment or covenant to be made or performed by the Borrower hereunder shall
constitute a waiver of any of the terms of this Agreement, any of the Collateral
Documents or of any such right.

16.2 Interpretation: The Loan Documents shall be construed, applied and enforced
in accordance with the internal laws of the State of Michigan, without regard to
conflicts of law principles, provided, however, that to the extent the
enforcement of any remedy or foreclosure of any lien, encumbrance or other
interest in any Collateral granted or conveyed by any mortgage or other security
instrument is required to be governed by the laws of the laws of the State in
which the Collateral is located, such State’s laws shall be deemed to govern and
control such remedies.. All covenants, agreements, representations and
warranties made in connection with the Loan Documents and any document
contemplated hereby shall survive the borrowing hereunder and shall be deemed to
have been relied upon by the Bank. All statements contained in any certificate
or other document delivered to the Bank at any time by or on behalf of the
Borrower pursuant hereto shall constitute representations and warranties by the
Borrower.

 

24



--------------------------------------------------------------------------------

16.3 Entire Agreement: The Loan Documents, and all other written agreements
between Borrower and Bank, constitute the entire agreement of the parties and
there are no other agreements, express or implied. The Loan Documents supersede
any and all commitment letters or term sheets heretofore issued in connection
with the Loan. None of the parties shall be bound by anything not expressed in
writing, and neither the Loan Documents, nor any other agreement can be modified
except by a writing executed by Borrower and by the Bank. The Loan Documents
shall inure to the benefit of and shall be binding upon the parties hereto and
their respective heirs, personal representatives, successors and assigns;
provided, however, that the Borrower shall not assign or transfer its rights or
obligations hereunder without prior written Bank Approval.

16.4 Survival: If any provision of the Loan Documents shall be held or deemed to
be or shall, in fact, be inoperative or unenforceable as applied in any
particular case in any or all jurisdictions, or in all cases because it
conflicts with any other provision or provisions hereof or any constitution or
statute or rule of public policy, or for any other reason, such circumstances
shall not have the effect of rendering the provision in question inoperative or
unenforceable in any other case or circumstance, or of rendering any other
provision or provisions herein contained invalid, inoperative, or unenforceable
to any extent whatever. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

16.5 Waiver of Jury Trial: Borrower does knowingly, voluntarily, and
intelligently waive its constitutional right to a trial by jury with respect to
any claim, dispute, conflict, or contention, if any, as may arise under the Loan
Documents, and agree that any litigation between the parties concerning the Loan
Documents shall be heard by a court of competent jurisdiction sitting without a
jury. Borrower hereby confirms to Bank that it has reviewed the effect of this
waiver of jury trial with competent legal counsel of their choice, or have been
afforded the opportunity to do so, prior to signing the Loan Documents and each
acknowledges and agrees that Bank is relying upon this waiver in extending the
Loan to Borrower.

[SIGNATURES ON FOLLOWING PAGE]

 

25



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement the day and year first appearing
above.

 

Bank:     Borrower:

FLAGSTAR BANK, F.S.B.,

a federally chartered savings bank

    UTSI FINANCE, INC., a Michigan corporation By:  

/s/ Kelly Hamrick

    By:  

/s/ Violeta V. Golematis

Name:   Kelly Hamrick       Violeta V. Golematis Its:   First Vice-President    
  Its: Treasurer

 

26



--------------------------------------------------------------------------------

Schedule A

to Loan and Financing Agreement

PLEDGED POOL PROPERTIES, AND NOTES

 

C/K/A ADDRESS

   NOTE
NUMBER    NOTE
AMOUNT  

4440 Wyoming Dearborn, MI1

   1    $ 3,684,000.00   

9220 S. Central Expressway Dallas, TX

   2    $ 3,473,000.00   

12755 E. Nine Mile Warren, MI

   3    $ 7,034,500.00   

15 N. Hackensack Kearny, NJ

   4    $ 10,875,000.00   

2950 International Columbus, OH

   5    $ 1,586,000.00   

4014 Outland Road Memphis, TN

   6    $ 1,742,500.00   

7800 E. Little York Rd Houston, TX

   7    $ 2,158,000.00   

50 Illinois Ave. Reading, OH

   8    $ 1,092,000.00   

2715 N. MacDill Tampa, FL

   9    $ 714,000.00   

1535 Webster St. Gary, IN

   10    $ 422,500.00   

TOTAL:

      $ 32,781,500.00   

 

 

1  This property consists of approximately 60± acres and of 11 tax parcels
(which are associated with various street addresses) and referred to
collectively by UTSI as set forth above.

 

27



--------------------------------------------------------------------------------

Schedule B

to Loan and Financing Agreement

NON-PLEDGED POOL PROPERTIES BY COMMONLY KNOWN ADDRESS

 

  •   Lots 40, 41, 41, Commerce Blvd. Garden City, GA

 

  •   16 Industrial Park, Albany, MO

 

  •   12988 County Rd. 92, Latty, OH

 

  •   1280 Old Beltway, Rural Hall, NC

 

  •   P.O. Box 99, Route 2, Milwood, WV

 

  •   11955 E. Nine Mile, Warren, MI

 

28



--------------------------------------------------------------------------------

Schedule C

to Loan and Financing Agreement

 

ADDRESS OF LEASED PREMISES

 

TENANT

 

LEASE TERM

4440 Wyoming Dearborn, MI

  Mason Dixon Intermodal, Inc., a Michigan corporation d/b/a Universal
Intermodal Services, Inc.   1/1/2016 - 3/31/2026

9220 S. Central Expressway Dallas, TX

  Mason Dixon Intermodal, Inc., a Michigan corporation d/b/a Universal
Intermodal Services, Inc.   1/1/2016 - 3/31/2026

12755 E. Nine Mile Warren, MI

  Universal Management Services, Inc., a Michigan corporation   1/1/2016 -
3/31/2026

15 N. Hackensack Kearny, NJ

  Mason Dixon Intermodal, Inc., a Michigan corporation d/b/a Universal
Intermodal Services, Inc.   1/1/2016 - 3/31/2026

2950 International Columbus, OH

  Mason Dixon Intermodal, Inc., a Michigan corporation d/b/a Universal
Intermodal Services, Inc.   1/1/2016 - 3/31/2026

4014 Outland Road Memphis, TN

  Mason Dixon Intermodal, Inc., a Michigan corporation d/b/a Universal
Intermodal Services, Inc.   1/1/2016 - 3/31/2026

7800 E. Little York Rd Houston, TX

  Universal Truckload, Inc., a Delaware corporation   1/1/2016 - 3/31/2026

50 Illinois Ave. Reading, OH

  Mason Dixon Intermodal, Inc., a Michigan corporation d/b/a Universal
Intermodal Services, Inc.   1/1/2016 - 3/31/2026

1535 Webster St. Gary, IN

  Universal Truckload, Inc., a Delaware corporation   1/1/2016 - 3/31/2026

 

29